Citation Nr: 0802670	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  00-05 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.  

2.  Entitlement to service connection for kidney disability.  

3.  Entitlement to an initial compensable rating for memory 
loss.  

4.  Entitlement to an initial rating in excess of 10 percent 
for low back strain prior to February 3, 2007.  

5.  Entitlement to a rating in excess of 20 percent for low 
back strain since February 3, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
July 1978.  

These matters initially came to the Board of Veterans' 
Appeals (Board) following March 1999 and May 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

The veteran testified before Veterans Law Judges (VLJ) in 
July 2001 and in March 2006; transcripts from those hearings 
are of record.  The VLJ who conducted the July 2001 hearing 
is no longer at the Board.  The veteran's testimony in July 
2001 concerned issues that he additionally testified about in 
March 2006.  

In a July 2006 decision, the Board denied the veteran's claim 
for a compensable rating for bruised ribs.  It remanded the 
veteran's claim for service connection for right knee 
disability, as well as his claims for higher ratings for low 
back strain and for memory loss.  In a June 2007 rating 
decision, following further development of the record, the 
Appeals Management Center (AMC) increased the veteran's 
disability rating for low back strain from 10 percent to 20 
percent disabling effective February 3, 2007.  Because the RO 
did not assign the maximum disability rating possible, the 
appeal for a higher rating remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Otherwise, the AMC denied the 
veteran's claim for service connection for knee disability 
and for a compensable rating for memory loss.  The matters 
have been returned to the Board.  

In its July 2006 action, the Board also remanded the 
veteran's claim for service connection for kidney disability 
for the issuance of a statement of the case.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  The veteran perfected an 
appeal as to that issue by way of a statement submitted by 
his representative in July 2007.  Thus, the veteran's claim 
for service connection for kidney disability is also in 
appellate status.  

As the appeal with respect to the veteran's claims for higher 
ratings for memory loss and for low back strain emanates from 
the veteran's disagreement with the initial ratings assigned 
following grants of service connection, the Board has 
characterized those claims as claims for higher initial 
ratings, in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  


REMAND

As noted above, the veteran testified during Board hearings 
in July 2001 and March 2006.  At the July 2001 hearing, the 
veteran testified on the issues concerning his service-
connected low back strain, service-connected memory loss, and 
service-connected bruised ribs.  At his March 2006 hearing, 
the veteran testified on these same issues, and on the issue 
of service connection for right knee disability.  

In an August 2007 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran requested another hearing.  The veteran 
also checked a box on the VA Form 9 signifying that he had 
read the statement of the case and any supplemental 
statements of the case issued to him and that he was only 
appealing the issue concerning his service-connected low back 
strain (plus a number of other claimed disabilities not in 
appellate status).  In an October 2007 Appellant's Post-
Remand Brief, the veteran's representative clarified that the 
veteran still wished to continue his appeal concerning his 
claimed right knee disability and his kidney disability, as 
well as those claims for higher ratings for memory loss and 
for low back strain.  The representative also asked that the 
veteran's claims be remanded to the RO for the scheduling of 
the requested hearing.  

The Board notes that under the regulations in effect, the 
veteran is not precluded from testifying at multiple Board 
hearings.  See 38 C.F.R. §§ 20.700-20.717 (2007).  Pursuant 
to 38 C.F.R. § 20.700, a hearing on appeal will be granted to 
an appellant who requests a hearing and is willing to appear 
in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Under these circumstances, and in accordance with his request 
in August 2007, the veteran must be provided an opportunity 
to present testimony during a hearing, especially because he 
has not had opportunity to do so with respect to the kidney 
disability claim, and because additional evidentiary 
development has occurred with respect to his other claims 
since his last hearing.  

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board.  
The RO should notify the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  The veteran and his 
representative should be given an 
opportunity to review the file, if they 
so desire, and prepare for the hearing.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

